J. H. Eden brought this suit against W. H. Eden and I. G. Gaal to recover on a promissory note for the sum of $225, interest and attorney's fees provided for in the note.
Defendants Eden and Gaal pleaded that plaintiff J. H. Eden is the father of W. H. Eden, and that Gaal is the father-in-law of W. H. Eden; that at and prior to the time of the execution of said note plaintiff threatened to have W. H. Eden arrested and sent to the penitentiary for theft of money, unless defendants would execute said note. Gaal, in his own behalf, alleged that he signed the said note for fear plaintiff would try to carry out his said threat and thereby bring disgrace upon himself and family, and that by reason of said threat and fear he signed said note under duress, and that said note was without consideration, against public policy, and is void.
The case was tried before the court without a jury, and judgment was rendered for plaintiff and against each of the defendants, from which judgment Gaal alone prosecutes this appeal.
The court did not make up and file findings of fact and conclusions of law, but in the judgment recites that "the court finds that the defendants are justly indebted to the plaintiff," in the amount of the note, interest, and attorney fees, and so rendered judgment.
This court is concluded by the judgment of the trial court on the facts if there is sufficient evidence to sustain the material facts at issue. The execution and delivery of the note is admitted, and the only contention made by the defense is the issue of duress by reason of the alleged threats by appellee to prosecute the defendant, W. H. Eden, for theft of money unless the note was given. The court heard the evidence, and rendered judgment for the plaintiff. Appellant's evidence is to the effect that the alleged threats were in fact made, and the evidence of the appellee is to the effect that no threats as alleged were in fact made. The court concluded the fact in favor of appellee.
Appellant presents several propositions, but they are based upon the assumed fact that the threats were made as alleged.
Finding no reversible error, the case is affirmed.